Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on June 14, 2022.
Claims 1-10 are being examined in this office action.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 (corresponding to Species I: Figs. 1-3) in the reply filed on June 14, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by G. W. Maze et al. (US Patent No. 3,379,593, herein, Maze).
Regarding claim 1, Maze discloses a sheet humidifying device (Fig. 3) comprising: 
a heating roll (25) having an outer peripheral surface around which a sheet (22) is wrapped; and 
a humidifying water ejection device (46, 47, 48) that ejects humidifying water (44, “mixture of lubricant and water” – Col. 4, ln 7) to the outer peripheral surface around which the sheet is not wrapped in the heating roll (Fig. 3).

Regarding claim 2, Maze discloses a sheet humidifying device as recited above, wherein the sheet (22) comes into contact with the outer peripheral surface of the heating roll from a lower side of the heating roll in a vertical direction (See Fig. 3 below), is wrapped around the outer peripheral surface of the heating roll by a predetermined length in a circumferential direction (See rotation arrow in Fig. 1), and thereafter, is conveyed (via 24 and 27) to be separated from the outer peripheral surface on an upper side of the heating roll in the vertical direction (See Fig. 3 below), and 
the humidifying water ejection device ejects the humidifying water to the outer peripheral surface of the heating roll, from below the sheet separated from the heating roll (See Fig. 3 below).
 
    PNG
    media_image1.png
    522
    433
    media_image1.png
    Greyscale

Regarding claim 3, Maze discloses a sheet humidifying device as recited above, further comprising: 
a sheet wrap angle adjustment roll (24) supported to be movable along a circumferential direction in a predetermined movement range (“adjustable to maintain constant tension”) set in advance on an outer peripheral side of the heating roll, and adjusting a sheet contact position for coming into contact with the outer peripheral surface of the heating roll (Col. 3, lns 30-34, Fig. 3), 
wherein the humidifying water ejection device is disposed outside the predetermined movement range (Fig. 3).
Regarding claim 5, Maze discloses a sheet humidifying device as recited above,
wherein as the humidifying water, the humidifying water ejection device ejects high- pressure hot water having a temperature of 100°C or higher (“200°-210°” – Col. 5, lns 32-44) toward the outer peripheral surface of the heating roll.

Regarding claim 7, Maze discloses a sheet humidifying device as recited above,  
wherein the humidifying water ejection device has an ejection amount adjustment device (49 – Fig. 2) that adjusts an ejection amount of the humidifying water ejected to the outer peripheral surface of the heating roll (Col. 4, lns 10-15).

Regarding claim 9, Maze discloses a sheet humidifying method comprising (Fig. 3): 
a step of heating a sheet (22) by wrapping the sheet around an outer peripheral surface of a heating roll (25) (Col. 3, lns 30-41); and 
a step of ejecting humidifying water (44, “mixture of lubricant and water” – Col. 4, ln 7) having a temperature of 100°C or higher (“200°-210°” – Col. 5, lns 32-44) to the outer peripheral surface of the heating roll around which the sheet is not wrapped (Col. 4, lns 7-75).

Regarding claim 10, Maze discloses a cardboard sheet-manufacturing apparatus (Fig. 1) comprising: 
a single facer (8, 11) that manufactures a single-faced cardboard sheet (10) by bonding a second liner (12) to a corrugated medium (13) (Col. 3, lns 18-22); 
a double facer that manufactures a cardboard sheet (40) by bonding a first liner (22) to the medium side in the single-faced cardboard sheet (Fig. 4); and 
the sheet humidifying device according to Claim 1, which humidifies the first liner (Col. 4, lns 48-75, Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over G. W. Maze et al. (US Patent No. 3,379,593, herein, Maze) in view of Beierlorzer (US Patent No. 5,921,907).
Regarding claim 4, Maze discloses the sheet humidifying device as recited above. 
Maze does not expressly disclose that the humidifying water ejection device ejects the humidifying water to the outer peripheral surface of the heating roll, from above the sheet wrap angle adjustment roll.
Beierlorzer teaches applying (via 20) humidifying water (50) to the outer peripheral surface of the wetting roll (62), from above the sheet wrap angle adjustment roll (60) (Fig. 3) (Col. 10, lns 5-32).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the sheet humidifying device disclosed by Maze so that the humidifying water ejection device ejects the humidifying water to the outer peripheral surface of the heating roll, from above the sheet wrap angle adjustment roll as taught by Beierlorzer since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over G. W. Maze et al. (US Patent No. 3,379,593, herein, Maze) in view of Krumm et al. (US Pub. No. 2015/0306837, herein, Krumm).

Regarding claim 6, Maze discloses a sheet humidifying device as recited above,
wherein the heating roll is capable of heating the sheet wrapped around the outer peripheral surface by supplying steam (44) into the heating roll.
Maze does not expressly disclose that the humidifying water ejection device ejects condensed water of the steam discharged from the heating roll, toward the outer peripheral surface of the heating roll.
Kramm teaches steam discharged from the heating roll (212 – Fig. 5), toward the outer peripheral surface of the heating roll (Para [0043]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the sheet humidifying device as taught by Maze so that the humidifying water ejection device ejects condensed water of the steam discharged from the heating roll, toward the outer peripheral surface of the heating roll as taught by Kramm in order to further ensure that the sheet is humidified to the desired amount.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over G. W. Maze et al. (US Patent No. 3,379,593, herein, Maze) in view of Bauer (US Patent 6,280,574, herein, Bauer).
Regarding claim 8, Maze discloses a sheet humidifying device as recited above,  
wherein the humidifying water ejection device has a water supply pipe (47) disposed along an axial direction of the heating roll at a position separated from the outer peripheral surface of the heating roll, and a plurality of nozzles (46) provided at a predetermined interval in a longitudinal direction of the water supply pipe, and ejecting the humidifying water (Col. 4, lns 7-13 and 65-71).
Maze does not expressly disclose that the humidifying water ejection device is provided with a leveling blade that comes into contact with the outer peripheral surface of the heating roll.
Bauer teaches that the humidifying water ejection device is provided with a leveling blade that comes into contact with the outer peripheral surface of the heating roll (“Metering devices…include a blade” – Col. 3, lns 30-32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the sheet humidifying device disclosed by Maze so that the humidifying water ejection device is provided with a leveling blade that comes into contact with the outer peripheral surface of the heating roll as taught by Bauer in order to further ensure that the humidifying water is evenly applied to the sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 26, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731